Citation Nr: 0309359	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  96-10-786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1983 to 
April 1984. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and was remanded in 
August 2001. 


REMAND

In April 2003, the Board directed that additional development 
of the evidence be accomplished pursuant to the authority 
granted in 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, before 
the development could be requested, this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it now appears that when additional development of 
the evidence is necessary, the proper course of action is to 
remand the matter to the RO.

Accordingly, the case is hereby REMANDED for the following 
action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  Send the veteran appropriate consent 
to the release of medical records forms 
and ask that he complete, sign and return 
forms for Kaiser Hospital for hospital 
records from 1983 and for the University 
of Southern California at Los Angeles for 
psychiatric treatment and hospitalization 
in 1983.  Also ask the appellant to 
identify any other medical care providers 
who treated him for psychiatric illness 
prior to his entry into service in 
November 1983.  Take appropriate action 
to obtain all records identified by the 
veteran as well as all pertinent records 
from Kaiser Hospital and the University 
of Southern California at Los Angeles.

3.  If additional medical records are 
obtained as a result of the action 
outlined in the above paragraph 2, have 
the veteran's claims file reviewed by VA 
psychiatric examiner.  The examiner 
should offer a clear opinion as to 
whether any psychiatric symptomatology 
during the veteran's period of active 
duty service represented an increase in 
the severity of any preexisting 
psychiatric disability beyond the natural 
progress of the disease, or whether it 
represented a flare-up.  A detailed 
rationale should be furnished. 

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If the benefit sought 
is not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




